Opinion by
Oliver, P. J.
In accordance with stipulation of counsel that the articles in question are in imitation of precious or semiprecious stones composed wholly or in chief value of glass, similar in all material respects to the merchandise covered by Abstract 47109, and in view of the further stipulation that they are not composed in any part of synthetic resin or ivory, that they do not imitate pearls, and are not imitation pearl beads, the merchandise was held dutiable at 25 percent under paragraph 1503 by virtue of T. D. 49458, as claimed.